 



Exhibit 10.3
EXECUTION COPY
AMENDMENT NO. 2 TO THE ASSET PURCHASE AGREEMENT
     AMENDMENT NO. 2 TO THE ASSET PURCHASE AGREEMENT (this “Amendment”), dated
as of January 31, 2007, between SKYTEL CORP., a Delaware corporation (“Seller”),
and BELL INDUSTRIES, INC., a California corporation (“Purchaser”).
W I T N E S S E T H:
          WHEREAS, the parties hereto have entered into that certain Asset
Purchase Agreement, dated as of November 10, 2006, as amended by Amendment No. 1
to the Asset Purchase Agreement, dated as of November 16, 2006 (the “Asset
Purchase Agreement”); and
          WHEREAS, the parties desire to amend the Asset Purchase Agreement as
set forth herein;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Definitions. Capitalized terms used in this Amendment and not otherwise
defined in this Amendment shall have the meanings set forth in the Asset
Purchase Agreement.
     2. Amendments to the Asset Purchase Agreement.
          (a) Section 4.1 of the Asset Purchase Agreement is hereby amended by
adding, after the existing paragraph, the following new paragraph:
          “Notwithstanding anything to the contrary in the preceding paragraph,
the Closing will be deemed to have occurred at 11:59 p.m. (New York City time)
on the Closing Date.”
          (b) Schedule 5.11(g) to the Asset Purchase Agreement is hereby amended
and restated in its entirety as set forth on Exhibit A hereto.
          (c) Article VII of the Asset Purchase Agreement is hereby amended by
adding, after Section 7.13, the following new Section 7.14:
          “7.14 Third Party Software. Purchaser hereby acknowledges that
(i) computer hardware transferred as Purchased Assets, including laptops, may
contain Third Party Software and (ii) Purchaser is not receiving any license to
use any such Third Party Software by virtue of the Asset Purchase Agreement or
any transaction document contemplated thereby. Purchaser hereby agrees not to
use any such Third Party Software which Purchaser does not have a license to
use. Within 30 days following the Closing Date, Purchaser shall (a) remove from
any computer hardware that constitutes a

 



--------------------------------------------------------------------------------



 




Purchased Asset any copy of Third Party Software which Purchaser does not have a
license to use and (b) deliver to Seller a certificate duly signed by an officer
of Purchaser certifying that Purchaser has complied with its obligations under
clause (a) of this sentence.”
          (d) The form of Intellectual Property Agreement, attached to the Asset
Purchase Agreement as Exhibit C thereto, is hereby amended and restated in its
entirety as set forth on Exhibit B hereto.
          (e) The form of Telecommunication Services Agreement, attached to the
Asset Purchase Agreement as Exhibit D thereto, is hereby amended and restated in
its entirety as set forth on Exhibit C hereto.
          (f) The form of Reseller Agreement, attached to the Asset Purchase
Agreement as Exhibit E thereto, is hereby amended and restated in its entirety
as set forth on Exhibit D hereto.
          (g) The form of Colocation Agreement, attached to the Asset Purchase
Agreement as Exhibit G thereto, is hereby amended and restated in its entirety
as set forth on Exhibit E hereto.
          (h) The form of Corporate Account Agreement, attached to the Asset
Purchase Agreement as Exhibit H thereto, is hereby amended and restated in its
entirety as set forth on Exhibit F hereto.
     3. Effect on the Asset Purchase Agreement.
          (a) On and after the date hereof, each reference in the Asset Purchase
Agreement to “this Agreement”, “herein”, “hereof”, “hereunder” or words of
similar import shall mean and be a reference to the Asset Purchase Agreement as
amended hereby.
          (b) Except as specifically amended by this Amendment, the Asset
Purchase Agreement shall remain in full force and effect and the Asset Purchase
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

2



--------------------------------------------------------------------------------



 



     4. Governing Law. This Amendment and the legal relations between the
parties hereto arising hereunder shall be governed by, construed and enforced in
accordance with the laws of the State of New York (without regard to the
internal conflict of laws provisions of such State).
     5. Headings. The headings and captions in this Amendment are for
convenience of reference only and shall not define, limit or otherwise affect
any of the terms or provisions hereof.
     6. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
amendment, and all signatures need not appear on any one counterpart.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective authorized officers as of the date first written
above.

            SKYTEL CORP.
      By:   /s/ Francis Shammo       Name:   Francis Shammo       Title:   SVP
and Chief Financial Officer       BELL INDUSTRIES, INC.
      By:   /s/ John A. Fellows       Name:   John A. Fellows       Title:  
Chief Executive Officer    

            The undersigned hereby joins as a party to this
Amendment for the limited purposes provided in
Section 11.9 of the Asset Purchase Agreement:


MCI LLC
      By:   /s/ Francis Shammo       Name:   Francis Shammo       Title:   SVP
and Chief Financial Officer    

 